On behalf of the delegation of Madagascar, may I
congratulate you most sincerely on your election to the
presidency of the General Assembly at its forty-ninth
session. You assumption of this important post brings pride
and hope to Africa, which sees this session as a special
opportunity for drawing the international community’s
attention to the economic and social problems it has been
facing in recent years.
My delegation assures you of its full cooperation and
support, which we also offer to the other members of the
Bureau. To them also I address my congratulations. I also
wish to pay tribute to your distinguished predecessor,
Ambassador Samuel Insanally, who so ably and in so
masterly a fashion presided over the Assembly at its forty-
eighth session.
In this new era in international relations the world
faces two contradictory situations: one, unforgettable
pictures of national reconciliation and faith in the future,
the other, a vision of the horror of peoples and nations
ripping each other apart, even to the extent of annihilating
one another. The international community keeps on
swinging back and forth between pride and dejection and
between great hope and deep despair.
The actual progress made in ways of handling and
settling certain disputes nevertheless strengthens our belief
in the principles and covenants set forth in the Charter of
our Organization. For example, we welcome the
encouraging developments in Mozambique, which is now
about to hold its first multiparty elections. Similarly, the
negotiations in Lusaka between the Angolan Government
and UNITA are beginning to bear fruit. Moreover, the
clear efforts by those involved to smooth out the
difficulties of applying the settlement plan in Western
Sahara give us grounds for some optimism about the
outcome of that dispute.
My delegation would also encourage those who are
involved in the nuclear problem in the Korean peninsula
to continue their talks with a view to arriving at a
negotiated solution, which would help to promote stability
and peace in the region.
With the same end in mind, Madagascar hopes there
will be a peaceful settlement, on the basis of Security
Council resolutions, of the problems between Kuwait and
Iraq, with a view to establishing a mutually beneficial
atmosphere of security and cooperation in the region.
The much-acclaimed return of a united, non-racial
and democratic South Africa to the community of nations
is one of the major events of the last decade of this
century and a subject of enormous pride for us all.
Madagascar welcomes the establishment of a non-racial
regime in that great country and firmly believes that
reorganizing South Africa on a democratic basis opens up
new prospects for cooperation and development
throughout the region.
Thanks to the political courage of the Israeli,
Palestinian and Jordanian leaders, the Middle East has
now begun a process of historic reconciliation that
seemed impossible just a short time ago. The Malagasy
Government is following closely the ups and downs of
the implementation of the Declaration of Principles on
Interim Self-Government Arrangements in Gaza and
Jericho signed by Israel and the Palestine Liberation
Organization and the Agreement between Israel and
Jordan on the Common Agenda. The United Nations
should encourage all the parties to use the relevant
resolutions with a view to establishing a comprehensive
and lasting peace in the Middle East region.
With the disappearance of a world balance based on
fear of a nuclear holocaust there came hope for a world
free from the scourge of war and favourable to the
strengthening of international cooperation. Unfortunately,
recent events in the international arena show that the new
international order is indeed precarious.
7


Today we are seeing a reappearance of armed conflict
in almost all parts of the world. Several countries are now
plunged in fratricidal wars resulting in human tragedy and
political chaos. Underlying these tragedies we see, inter
alia, intolerance, xenophobia, the problem of minorities and,
above all, the absence of democratic practices in the
settlement of disputes. Somalia, Liberia, Rwanda and the
former Yugoslavia are tragic and dangerous situations
which threaten not only the equilibrium of their regions but
also international peace and security.
Other situations which are too often ignored could
degenerate into serious crises. The problem of borders in
central and eastern Europe, the disturbing situation in the
Indian subcontinent and the flow of refugees in Africa, Asia
and even in Europe are all situations that show how fragile
international security is.
The efforts on the part of the United Nations to
resolve regional and subregional disputes must be supported
by greater world-wide cooperation in disarmament. In this
connection my delegation attaches high priority to
continuing initiatives and concerted actions by Member
States to put a stop to the uncontrolled movement of arms
and to the proliferation of weapons of mass destruction.
My delegation hopes that the consensus at the last
session on multilateral negotiations on a comprehensive
nuclear-test-ban treaty will lead to the conclusion of a
universal treaty so as to improve the prospects for the 1995
Conference of parties to the Treaty on the Non-Proliferation
of Nuclear Weapons.
Broadening the activities of the United Nations in
regard to peace-keeping and in regard to full achievement
of the development goals calls for greater effectiveness in
the United Nations machinery if the Organization is to live
up to the expectations of the international community.
As for the role of the United Nations in the
maintenance and restoration of peace, recent experience
clearly shows the need for reform with a view to
strengthening the United Nations capacity to prevent
breaches of the peace on the one hand, and on the other
hand to carry out peace-keeping operations on the ground.
Lessons can be learned from the difficulties
encountered in Somalia, the tragedy of Rwanda, and the
sorry experience of the former Yugoslavia. Those United
Nations missions that were to some extent successful
benefitted from the following factors: broad support from
the international community; the consent of the parties to
the dispute; and non-violent and impartial intervention
forces. A peace-keeping operation per se should be
accompanied by diplomatic efforts and economic and
social assistance and should also tackle the underlying
causes of the conflict. In any event, preventive
diplomacy is the best means of averting the eruption of
potential conflicts.
The use of regional machinery for the settlement of
disputes would improve the conduct of peace-keeping
operations and would, for example, avoid delay in
mobilizing humanitarian assistance. After all, who is
better placed than the States of a region to react to a
potential threat there, particularly if the region already has
an adequate structure for the prevention of conflicts?
Examples of this are the system of collective security in
Europe and the mechanism for the prevention,
management and settlement of disputes in Africa. Yet
this Organization should not just unload its problems on
to regional mechanisms; rather, it should offert h o s e
mechanisms the necessary support by providing a clear
and precise mandate and by making adequate financial
and logistic resources available.
Never before have circumstances been so favourable
for realizing the aspiration of the majority of Members of
this Organization to an enlarged Security Council that
provides equitable representation. Many proposals
concerning this topic are now being discussed by the
General Assembly’s Open-Ended Working Group.
Madagascar, which, as is demonstrated by its
Constitution, is deeply committed to democratic
principles, believes that the democracy that is advocated
in many countries should apply in the international system
too. Madagascar is open to any proposal that would not
damage the effectiveness of the Security Council. At the
same time, we emphasize the need for democratic
representation reflecting contemporary realities.
The Government of Madagascar does not
underestimate the special responsibility of States that are
permanent members of the Security Council, especially in
the area of contributions to peace-keeping operations.
However, any reform that is undertaken should win the
support of all Member States so that they will have the
necessary trust in it and be able to participate effectively
and on an equal footing.
The same principles apply to development problems,
in that political stability at the national, regional and
international levels determines whether development
8


objectives can be met. There can be no peace without
development, as can be seen in various parts of the world
where serious conflicts and political troubles have been
caused by economic hardship. Against this backdrop, the
imperative of the universality of peace and development
forcefully tells us to take note of how the world economic
situation is developing.
The crisis that has affected the world economy for
more than a decade is worsening, despite a slow and fragile
recovery in some developed countries. This crisis continues
to make a negative impact on the development process in
third-world countries: erratic fluctuations in rates of
exchange, an increase in interest rates and an unprecedented
deterioration in the terms of trade - to mention only the
most notable effects of the past year.
The gap between North and South grows wider while
the inequalities between the regions become increasingly
striking. Poverty and extreme poverty are daily being
ingrained in the countries that are now referred to as the
fourth world. The situation in Africa has become alarming.
The crisis there is magnified by the negative effects of
natural disasters and civil and ethnic wars.
Problems such as the crushing weight of external debt,
stagnation, if not a reduction, in official development
assistance, financial and trade restraints and a continuing
drop in commodity prices are - today as yesterday -
symptoms of a crisis in development.
Alongside this crisis, a serious change is taking place
at the cost of developing countries, particularly poor
countries. In the present restructuring of the world
economy the interdependence that is preached has
contradictory effects. While the countries of the North
enjoy protectionism in all its forms in their markets,
liberalism is becoming a requirement for developing
countries. Equally, there is talk of the interdependence of
problems but sectoral approaches alone are still used.
Economies in the industrialized countries are becoming
increasingly integrated, while we note increasing
marginalization of the economies of the poor countries.
While the industrialized countries increase their
independence in raw materials through the development of
micro-electronics, the developing countries are suffering the
backlash, and their already-fragile economic position is
being weakened further. These are new challenges that we
have to take up in the international arena.
Faced with these paradoxes and contradictions,
which keep us deadlocked, and with economic stagnation
in third-world countries, we have to ask how we can get
out of this situation. It is clear that only by combining
our efforts at all levels - national, regional and
international - shall we be able to produce a lasting
solution.
As to the national level, I should like to cite the case
of my own country. The Government of Madagascar has
made development the principal objective underlying its
activities at the national and international levels. Thus
diplomacy is put at the service of development and,
without any ideological considerations, is focused on the
establishment of relations with all States on the basis of
respect for the great fundamental principles set forth in
the various international legal instruments.
While continuing to implement its structural-
adjustment programme, Madagascar has made important
political changes in the shape of democratization,
characterized by the blossoming of a multi-party approach
and the creation of the conditions necessary to the
promotion of human rights and fundamental freedoms. In
short, we are working towards the advent of a state of
law that responds to the deeply felt aspirations of our
people.
This democratization of our political life is
accompanied by economic reform based on liberalism
designed to promote active participation by our people in
the development of the country. In this context, our
Government is trying to create a climate of trust in our
institutional framework, and we are trying to draw up
clear rules for production and investment in order to
guarantee the necessary political support at the national
and international levels.
The Government of Madagascar would like to thank
the friendly countries and international institutions that
have understood the importance of the changes now under
way and that intend to support them and to increase their
contributions to satisfy our most urgent needs and, in the
long term, help to strengthen our democratic process and
promote real, self-sustaining development.
When we use the term "immediate needs," we are
thinking of a set of relief mechanisms designed to deal
with the precarious situation of our principal social
sectors because of the demands of the structural
adjustment programme.
9


As for the economic recovery and development
programme, I should like to recall that the Government of
the Republic of Madagascar is prepared to conclude
agreements with the Bretton Woods institutions. It is our
ardent hope that, above and beyond their current demands
for adjustments to achieve financial equilibrium and
balanced budgets, those institutions will take new measures
to reorient that programme towards true recovery
accompanied by an economic take-off and sustainable
development.
At the regional level, developing countries have come
up with guidelines and goals and have now buckled down
to implementing them. In the case of Africa, I would recall
the Lagos Plan of Action and Final Act, the African
Alternative Framework for Structural Adjustment
Programmes (AAF-SAP) and the United Nations New
Agenda for the Development of Africa in the 1990s. Four
years after the launching of the new Programme of Action,
we have to say that the expected results have not yet been
achieved and that Africa, one of the worlds least-developed
continents, has not received the hoped for assistance and
aid from the rich countries. Because of their own efforts to
implement measures for rehabilitation and recovery, often
involving considerable sacrifices, the African countries
deserve a more positive response from the international
community.
It is crucial to problems of debt, commodity
diversification and the provision of adequate financial
resources if African States are to be assured not only the
conditions required for true economic and social take-off,
but also the success of the structural and political reforms
now under way, free from social upheaval and the danger
of a decline in security and stability.
The United Nations has an important role to play in
finding appropriate solutions to development problems.
The persistent nature of the problems we customarily evoke
here in the Assembly every year shows once again the
inadequacy of the policies and measures adopted so far -
despite the adoption of several international instruments for
cooperation, such as the Declaration of the eighteenth
special session of the General Assembly, the International
Development Strategy for the Fourth United Nations
Development Decade, the Cartegena Commitment of the
eighth session of the United Nations Conference on Trade
and Development (UNCTAD VIII), the Rio Declaration on
Environment and Development and Agenda 21.
The problems we are facing can no longer be dealt
with adequately on an ad hoc basis or constantly subjected
to adjustment measures. What is required is structural
reform of the international economic system, which,
despite profound changes, is still unjust and perpetuates
relations of dependency. In other words, it is very
important to define new strategies and agree on new
parameters and mechanisms that can reverse the inequities
in international economic relations today.
This is a task for the United Nations, which, because
of its universality and its democratic principles, remains
the only forum that can tackle these problems with an
integrated approach, taking into account the political
implications of decisions made by those principally
involved in development, including financial, monetary
and international trade institutions.
The Agenda for Development, the indispensable
corollary to the Agenda for Peace, launched two years
ago by the Secretary-General, should give to the
international community new guidelines as it seeks to
attain development objectives. The elaboration of that
Agenda should be given special attention.
The Agenda’s first objectives should be to eliminate
poverty, meet peoples’ basic needs and improve their
standard of living. It should seek to promote effective
implementation of existing commitments and agreements
and take into account the goals of forthcoming
international conferences in the field of economic and
social development. Instead of talking about requirements
or conditions, it should set forth practical and realistic
ways of meeting the challenges with which we are faced.
In this connection, the attention of the international
community should be focused on questions of debt,
development financing, commodities, international trade,
environment and development.
Support for economic and technical cooperation
between developing countries and the strengthening of
regional and sub-regional integration initiatives should be
an integral part of the new Agenda.
Experience has shown the resumption of
development through renewed international cooperation
cannot succeed without the political will of States,
especially the rich ones. Although such cooperation
depends on many variables, and is affected by many
different circumstances, it can no longer disregard the
principles of justice, equity and equal but differentiated
participation.
10


At this crucial moment in its history, the Organization
must learn from the past so that it can consolidate its
achievements, meet today’s challenges and develop a plan
for the future of the United Nations.
The fiftieth anniversary of the United Nations will be
the time for drawing up a balance sheet, for making the
Organization, the Member States and the people of the
world face up to their respective responsibilities. This
historic moment will make clear the gap between hopes and
reality, between commitments fulfilled and promises
forgotten.
Efforts to restructure the Organization and give it a
second wind will be successful only if there is a true
resolve to arrive at a world consensus for development, in
all its aspects, as the foundation of peace and a source of
hope for all mankind.
For its part, Madagascar is prepared to work with
peace-loving and justice-loving States to build a better
world.
